Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action on the merits.  Claims 1-12 and 14-21 are currently pending and are addressed below.

Response to Amendment
The amendment filed 01/18/2022 has been entered. Claims 1-12 and 14-21 are currently pending. The previous 35 USC 112 rejection is overcome by Applicant’s amendments and comments.
Response to Arguments
Applicant's arguments with respect to inserting the target panoramic point have been fully considered but they are not persuasive. Sheridan clearly teaches inserting the panoramic points on the line connecting the points, at least at Figs. 3-4, panoramic images “PI” along the route, [0046-0047]. Chau additionally teaches inserting the panoramic points along the route as shown in Fig. 2 and 11 and performing the fitting in [0104-0106].
Applicant’s arguments with respect to the newly added limitations of claims 1-12 and 14-21 have been considered but are moot because the arguments do not apply to the combination of references and/or rationale being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to independent claims 1, 7, and 14, the newly added claim limitations render the scope of the claims unclear. Firstly, there is no earlier recitation of displaying a navigation route in the claims, so it is unclear what is meant by “the navigation route is no longer displayed”.  Additionally, the paragraph of the instant specification cited in the response as supporting the claim amendments further confuses the issue. This paragraph provides the only support for the amended claim language in the instant specification, merely reciting the verbatim limitation without sufficient explanation. The paragraph appears to be discussing rendering “panoramic area” among other concepts and does not appear to form a coherent point, possibly due to a translation issue. The surrounding paragraphs do not provide clarifying context. 
It is unclear what the navigation route display entails. Further it is unclear what is meant by “the navigation route is no longer displayed”. Additionally, it is unclear if “no longer displayed until the navigation route is deviated…” is meant to refer to a first 
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (US 2016/0265931) in view of Mueller (US 2009/0306886).


Sheridan discloses a method for generating a navigation route (see at least abstract, [0002]), comprising: 
determining navigation points from a start point to an end point according to a preset navigation algorithm (each turn in the set of directions including waypoints, see at least [0016]) comprising determining the target panoramic point on a line connecting the coordinates of navigation points according to the coordinate of the present panoramic point (a plurality of panoramic images taken at points along the route between the waypoints see at least [0017], [0005], Fig. 3); 
determining a target panoramic point according to coordinates of the navigation points and a coordinate of a preset panoramic point (see at least [0018-0019]); and 
performing fitting according to the navigation points and the target panoramic point to generate a navigation route map comprising inserting the target panoramic point on a line connecting the navigation points, and generating the navigation route map according to the target panoramic point and the navigation points (generating turn by turn direction preview using panoramic images, see at least [0017-0021], Fig. 3).
Sheridan is silent as to displaying the navigation route based on deviation from a route.
Mueller teaches a system and method of navigation assistance wherein navigation guidance is suppressed based on a deviation of a threshold distance (see at least abstract, [0010-0020])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the navigation system and method as taught by Sheridan with the 

	

Regarding claim 2:
Sheridan further teaches determining the target panoramic point according to the coordinates of the navigation points and the coordinate of the preset panoramic point comprising at least one of: 
determining the target panoramic point having the coordinate same as a coordinate of a navigation point among the navigation points according to the coordinate of the preset panoramic point; and
determining the target panoramic point having a coordinate distance from a navigation point among the navigation points within a preset range according to the coordinate of the preset panoramic point (see at least Fig. 3, [0018]).

Regarding claims 3, 9, and 15:
Sheridan further teaches performing fitting according to the navigation points and the target panoramic point to generate the navigation route map comprising at least one of: 
deleting a navigation point among the navigation points which has a coordinate same as the coordinate of the target panoramic point, and generating the navigation 
deleting a navigation point among the navigation points which has a coordinate distance from the target panoramic point within a preset range, and generating the navigation route map according to the target panoramic point and remaining navigation points (replacing the navigation point with the panoramic image see at least [0051]. The Examiner notes that broadly speaking, generating the preview based on the panoramic image and not the navigation point meets at least one interpretation of “deleting” a navigation point, at least with respect to that preview.).

Regarding claims 7, 8, and 14, Sheridan teaches a system and computer storage medium as in claims 1 and 2 above.
Claim Rejections - 35 USC § 103
Additionally, claim(s) 1-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US 2009/0240431 in view of Mueller.

Regarding claim 1:
	
Chau discloses a method for generating a navigation route (see at least abstract, [0009]), comprising: 
determining navigation points from a start point to an end point according to a preset navigation algorithm comprising determining the target panoramic point on a line (see at least Fig. 4, 8, step 802, [0009], [0102-0104]); 
determining a target panoramic point according to coordinates of the navigation points and a coordinate of a preset panoramic point (see at least [0104-0106]); and 
performing fitting according to the navigation points and the target panoramic point to generate a navigation route map comprising inserting the target panoramic point on a line connecting the navigation points, and generating the navigation route map according to the target panoramic point and the navigation points (see at least Fig. 2, 11, [0104-0106]) .
Chau is silent as to displaying the navigation route based on deviation from a route.
Mueller teaches a system and method of navigation assistance wherein navigation guidance is suppressed based on a deviation of a threshold distance (see at least abstract, [0010-0020])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the navigation system and method as taught by Chau with the well-known technique of suppressing unnecessary route guidance as taught by Mueller in order to prevent unnecessary distraction or disturbance when guidance is not likely to be required or desired by the driver.

Regarding claim 2:
Chau further teaches determining the target panoramic point according to the coordinates of the navigation points and the coordinate of the preset panoramic point comprising at least one of: 
determining the target panoramic point having the coordinate same as a coordinate of a navigation point among the navigation points according to the coordinate of the preset panoramic point; and
determining the target panoramic point having a coordinate distance from a navigation point among the navigation points within a preset range according to the coordinate of the preset panoramic point (see at least [0106]).

	
Regarding claims 3, 9, and 15:
Chau further teaches performing fitting according to the navigation points and the target panoramic point to generate the navigation route map comprising at least one of: 
deleting a navigation point among the navigation points which has a coordinate same as the coordinate of the target panoramic point, and generating the navigation route map according to the target panoramic point and remaining navigation points (replacing the navigation point with the panoramic image see at least Fig. 11, [0106]); and
deleting a navigation point among the navigation points which has a coordinate distance from the target panoramic point within a preset range, and generating the navigation route map according to the target panoramic point and remaining navigation points.

Regarding claims 4, 10, and 16-17:
Chau further teaches after performing fitting according to the navigation points and the target panoramic point to generate the navigation route map, the method further comprising: rendering a panoramic area entrance corresponding to the target panoramic point in the navigation route map (see at least Fig. 2, (202) [0053]).

Regarding claims 5, 11, and 18-21:
Chau further teaches after performing fitting according to the navigation points and the target panoramic point to generate the navigation route map, the method further comprising: rendering a navigation track route in a panoramic area corresponding to the target panoramic point (see at least Fig. 2, 10, 12).

Regarding claim 6:
Chau further teaches wherein rendering the navigation track route in the panoramic area corresponding to the target panoramic point comprising: determining a reference coordinate in the panoramic area; and rendering the navigation track route in the panoramic area according to the reference coordinate (see at least Fig. 10-16, [0102-0117]).
Regarding claims 7, 8, and 14, Sheridan teaches a system and computer storage medium as in claims 1 and 2 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/Primary Examiner, Art Unit 3664